Citation Nr: 0804951	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 05-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II.

2. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1975 
with 14 years of prior active service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, continued 
the 20 percent rating for diabetes mellitus, and granted 
service connection for right and left lower extremity 
peripheral neuropathy and assigned 10 percent ratings for 
each extremity, effective February 6, 2004.

In an August 2006 rating decision, the RO granted service 
connection for dementia and assigned a 100 percent disability 
rating, effective May 2005. Because the veteran has not filed 
a notice of disagreement pertaining to any aspect of this 
rating determination, it is not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].


FINDINGS OF FACT

1. The veteran's diabetes mellitus necessitates a controlled 
diet and insulin; it does not require regulation of 
activities.

2. Peripheral neuropathy of the right and left lower 
extremities manifests by loss of sensation of the feet.



CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus, type II, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2007).

2. The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 
4.124, 4.124a, Diagnostic Code 8520 (2007).

3. The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 
4.124, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in June 2004. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims for higher ratings; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for higher ratings, no effective date is being, or 
is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under these requirements.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, as 
is the case regarding the veteran's claim for an increased 
rating for diabetes mellitus, the current level of disability 
is of primary concern. See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Regarding the claims for higher ratings for peripheral 
neuropathy of the lower extremities, where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus

The veteran contends that his diabetes mellitus type II is 
more severe than the current disability rating of 20 percent 
reflects. He complains of insulin dependence, a restricted 
diet, and regulation of activities. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

The veteran's diabetes mellitus is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913. Under this Diagnostic Code, a 
20 percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. 

The veteran underwent VA examinations in October 2004 and 
October 2005 for his diabetes. The October 2005 VA 
examination report indicates that the veteran reported being 
on a diet and not being able to exercise secondary to his 
back disability. He would get hypoglycemia approximately once 
a week, but his activities did not precipitate this. The only 
factor which precipitated his hypoglycemia was not eating. He 
had never been hospitalized for his diabetes. Neither 
examination report reflected that the veteran was required to 
have any regulation of his activities.

Based on the above, the Board concludes that the evidence of 
record does not support assignment of a disability rating 
greater than 20 percent for diabetes mellitus, type II, for 
any period since the date of the veteran's claim for an 
increased rating. A greater disability rating under this 
diagnostic code provision would require an even more severe 
degree of impairment, which has not been shown by the 
evidence of record. While the evidence indicates the veteran 
requires insulin and a special diet, the evidence has not 
shown that regulation of activities is required. Rather, the 
October 2005 VA examination report shows that the veteran 
does not exercise due to his back disability, which is not at 
issue. Also evidencing the fact that the veteran's activities 
are restricted due to severe back symptoms are a November 
2003 VA examination and May 2006 mental disorders 
examination.

Under 38 C.F.R. § 4.119, Note (1), VA is to evaluate 
separately complications of diabetes unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered to be part of the 
diabetic process under diagnostic code 7913. The record shows 
that the veteran is in receipt of service connection, and 
separate evaluations for complications for diabetes mellitus; 
i.e., coronary artery disease, peripheral neuropathy, 
erectile dysfunction, and dementia.

The Board has also considered whether a staged rating for the 
veteran's diabetes, pursuant to Hart, is warranted. However, 
for all the reasons stated above, there is no basis for a 
staged rating of the veteran's diabetes mellitus and the 
claim for an increased rating must be denied. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007). As the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 20 percent, the benefit-of-the-doubt rule is not 
for application. 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Peripheral Neuropathy

The veteran contends that his diabetic neuropathy of the left 
and right lower extremities is more severe than the current 
ratings reflect. Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the veteran's symptoms as applied to the 
applicable rating provisions are not as severe to warrant 
higher ratings. Because the preponderance of the evidence is 
against the claims, the appeal will be denied.

The veteran's diabetic neuropathy of the lower extremities is 
currently rated as 10 percent disabling, separately, for each 
lower extremity, under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Under Diagnostic Code 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild." A 20 percent rating is warranted for an extremity 
when incomplete paralysis is "moderate" and a 40 percent 
rating is warranted when incomplete paralysis is "moderately 
severe." Severe incomplete paralysis warrants a 60 percent 
rating and complete paralysis warrants an 80 percent rating. 
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combined with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

On October 2004 VA examination, the veteran reported that he 
felt as if his foot was burning, which was worse at night. He 
was being treated by a podiatrist. Physical examination 
revealed decreased sensation to monofilament testing over the 
soles of his feet. Deep tendon reflexes were normal over the 
lower extremities. The diagnosis was peripheral neuropathy 
that affected the soles of the veteran's feet.

An October 2005 VA examination report shows that the veteran 
reported neuropathy in his bilateral feet that extended up to 
his ankle. Physical examination revealed decreased sensation 
in his feet.

On November 2005 VA examination, the veteran reported that he 
had partial numbness in the distal half of the bottoms of 
both feet and occasionally around the ankles, which added to 
his walking difficulties and interfered with his sleep. 
Examination revealed tendon reflexes to be normal and equal 
at the knees and ankles. Lower extremity strength and sensory 
responses were normal.

The evidence indicates that the veteran's neuropathy of the 
lower extremities is sensory in nature and affects only the 
soles of his feet. He has no deficits in his reflexes or 
muscle strength of the lower extremities. Therefore, the 
evidence of record does not indicate that the veteran's 
bilateral lower extremity neuropathy is more than mild. 
38 C.F.R. § 4.124a, Diagnostic Code 8520. Hence, a rating in 
excess of 10 percent for each lower extremity due to 
peripheral neuropathy is not warranted.

The application of staged ratings, pursuant to Fenderson, has 
been considered. However, for all the reasons stated above, 
there is no basis for staged ratings of the veteran's 
peripheral neuropathy of the right and left lower extremities 
and the claims for higher initial ratings must be denied. 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007). As the 
preponderance of the evidence is against the assignment of 
disability ratings in excess of 10 percent for peripheral 
neuropathy of each lower extremity, the benefit-of-the-doubt 
rule is not for application. 38 C.F.R. § 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
II is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


